Claims 12 to 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/17/22.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This claim is directed to a solventless process when claim 1 specifically requires a solvent.  As such this is not further limiting.  

Claims 1 to 11, 15 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 it is unclear what is intended by “equilibrated, end-equilibrated”.  For instance it is not clear if this requires both equilibrated and end-equilibrated and what, if any, the difference between them is.  
	In claim 1 reference to the acetoxysiloxane in step (a) lacks antecedent basis as this refers to an acetic anhydride containing and acetic acid containing acetoxysiloxane while the preamble language does not require acetic acid.
	In claim 1 reference to the precipitate lacks antecedent basis.
	For claim 2, the use of “in particular” and “advantageously” render the claim indefinite since it is unclear if the limitations that follow are actual claim limitations.

	For claim 2 it is unclear what is embraced by “the acid” such that it is unclear if this embraces each of the acidic, superacidic and trifluoromethanesulfonic acid component in claim 1.
	In claim 3, reference to the acetic acid, the acetic anhydride and the siloxane cycles lacks antecedent basis.
	In claim 3 the phrases “in particular” and “such as” are indefinite.
	In claim 4 it is unclear what is intended by “the D/T type” as it is unclear if this requires both D and T units and what weight to give the term “type”.  Furthermore the Examiner notes that siloxanes that contain D and T units are known as DT siloxanes such that it is unclear what the “/” between the D and T intends to convey.
	In claim 4, reference to “the linear or branched acetoxy function bearing siloxanes” lacks antecedent basis.
	In claim 4 it is unclear what is intended by DT cycles.
	In claim 4 it is unclear what is intended by simple siloxane cycles.
	In claim 6 it is unclear what is intended by “the D/T type” as it is unclear if this requires both D and T units and what weight to give the term “type”.  
	In claim 6 the term “preferably” renders this claim indefinite.
	In claim 6 reference to siloxane cycles is confusing since such a siloxane has not be recited and is not found in the claimed process.
	In claim 7 reference to “derivatization” is confusing as it is unclear what this includes.  As such it is unclear what the isopropoxysiloxanes entail.  Again, note that “a,m-“ is confusing.

	In claim 9 it is confusing to include both superacid and trifluoromethanesulfonic acid when these are present in the alternative in claim 1.
	In claim 11 reference to “the procedure” lacks antecedent basis.
	In claim 15, reference to “the treatment of the siloxane with ammonia” lacks antecedent basis.
	In claim 15 reference to “the cumulative amount… in the end equilibrated acetoxysiloxane” lacks antecedent basis.
	In claim 16, reference to “the precipitate comprising trifluoromethanesulfonate salts” lacks antecedent basis.
	In claim 16 the term “such as” renders this claim indefinite.
	In claim 16, reference to “the acetic acid” and “the siloxane cycles” lacks ante-cedent basis.
	In claim 16 reference to “the treatment … and/or liquid base” lacks antecedent basis.
	In claim 17, it is unclear what is intended by the D/T type. Note that supra regard-ing this term.
	In claim 17 it is unclear what is intended by, or embraced by, simple siloxane.
	In claim 17 the term preferably renders this claim indefinite.
	In claim 19 note that above regarding D/T type.
< 1 mole percent”.  The Examiner believes this is intended to limit the Si-alkoxy and/or SiOH group content but the language is awkward and unclear.
	It is unclear if the term siloxane cycles embraces the cyclic branched siloxanes or not.
	In claim 19 the phrase such as is indefinite.
	In claim 19 it is unclear what is being limited by the language “is greater than 2 and less than 10 mole percent”.  The Examiner believes this is intended to limit the Si-alkoxy and/or SiOH group content but the language is awkward and unclear.
	In claim 20 reference to “the acidic, superacidic, trifluoromethanesulfonic acid-acidified end equilibrated linear 1,m-acetoxy group bearing siloxanes” is confusing.  On one hand this lacks antecedent basis as claim 2 uses acidic, superacidic and trifluoro-methanesulfonic acid in the alternative rather than the cumulative such that it is unclear what this refers to.  Furthermore it is unclear what is intended by a,m-.
	In claim 20 reference to “derivatization” is confusing as it is unclear what this includes.  As such it is unclear what the isopropoxysiloxanes entail.  

In view of the numerous issues above which render the claims unclear, the Examiner makes the following note for prior art purposes.  The process of claim 1 is being considered as requiring acetic acid in the acetoxysiloxane.  That is, while the preamble “for purifying…” language does not require acetic acid, the actual process step (a) specifically requires acetic acid such that this is considered to be a claimed requirement.  The importance of this distinction is noted below.  Applicants are 

The instant claims are neither taught nor suggested by the prior art.  The closest reference appears to be Okawa in which acetoxysiloxane is prepared in the presence of an acid (column 2, lines 46 and on).  The acid is neutralized by a base (column 3, line 50), the salt removed by filtration (line 53) and the final siloxane obtained by fractioning (i.e. distillation).  The acid can include acetic anhydride (top of column 3, line 32 in column 4, Example 1).  This differs from that claimed most notably in that there is no teaching or suggestion of acetic acid in the acetoxysiloxane.  
	The Examiner found other references in which acetoxysiloxane was prepared in the presence of acid, which is subsequently neutralized with a base.  See for instance paragraph 150 of Ahn et al. and the SU 224802 reference (English language translation provided).  In addition to the absence of acetic acid these references fail to teach or suggest the final distillation process.  
	Giraud teaches a method in which sodium bicarbonate (an amine within the breadth of claim 3) is added to an acetoxysiloxane to generate water and promote crosslinking.  This uses some of the same components as in the claimed process but is obviously a different process.  
	Steinberger et al. teach a method of preparing a polyoxyalkylene siloxane.  In Example 1 an acetoxypolysiloxane is treated with ammonia and the salt is filtered but this produces a polyoxyalkylene siloxane rather than purifying the siloxane.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
3/4/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765